PER CURIAM.
This appeal is from summary final judgments rendered in the Civil Court of Record in and for Dade County, Florida.
No argument has been advanced to show that reversible error was committed in the rendition of a summary final judgment against Raymond E. Gilson, Sr. This summary final judgment is, therefore, affirmed.
The record on appeal shows that there were genuine issues of fact to be determined by a trial of the issues made by the pleadings and no conclusive showing was made in the trial court which would justify the entry and rendition of a summary final judgment for the defendant below, Violet M. Gilson. See Visingardi v. Tirone, Fla.1966, 193 So.2d 601; Holl v. Talcott, Fla.1966, 191 So.2d 40.
The summary final judgment for the defendant, Violet M. Gilson, is therefore, reversed and the cause remanded for a trial of the issues therein.
It is so ordered.